DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carmen Cook Reg. No 42,433 on 02/22/2021.

This application has been amended as followed:
1.	(Currently Amended)  A method in a first network node to become part of a secure domain, the first network node communicating with one or more other network nodes over a communication medium, the method comprising: 
receiving a signal indicative of a button press event at the first network node;
in response to receiving the signal indicative of the button press event, setting a pairing period;

in response to configuring the first network node as endpoint for the first time interval, trying to detect, during the first time interval, a first signal from a second network node being any of the one or more other network nodes, wherein the first signal indicates that the second network node is domain master of a first secure domain; 
in response to detecting the first signal from the second network node during the first time interval, sending a pairing request to the second network node to try to pair with the second network node and to join the first secure domain; 
in response to the expiration of the first time interval without detecting the first signal from any of the one or more other network nodes, configuring the first network node, for a second time interval within the pairing period, as temporary domain master of a second secure domain, wherein the second time interval has a time duration different from the time duration of the first time interval; 
in response to the first network node being configured as temporary domain master for the second time interval, transmitting the first signal and trying to detect, during the second time interval, a pairing request transmitted from a third network node being any of the one or more other network nodes; 
in response to receiving a pairing request transmitted from the third network node of the one or more network nodes during the second time interval, sending a pairing response to the third network node to join the third network node to the second secure domain; and
in response to the expiration of the second time interval without detecting the pairing request from any of the one or more other network nodes, configuring the first network node alternately as endpoint for the first time interval and as temporary domain master for the second time interval, until the expiration of the pairing period, wherein for the remaining pairing period after the initial first interval, the first time interval is shorter than the second time interval.



3.	(Currently Amended)  The method of claim 1, wherein for the remaining pairing period after the initial first interval, the second time interval comprises randomized time values and the first time interval comprises fixed time values.

10.	(Currently Amended)  The method of claim 1, wherein for the remaining pairing period after the initial first interval, the first time interval of acting as endpoint comprises 1 second, the second time interval for acting as temporary domain master comprises a randomized value between 1 and 4 seconds and the pairing period comprises 120 seconds.

12.	(Cancelled)
13.	(Cancelled)
14.	(Cancelled)
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)

Allowable Subject Matter
Claims 1, 3-11 renumbered as 1, 2-10 are allowed.

Reasons for Allowance
an updated search did not result in arts that would teach the claims or render the claims obvious.
Regarding Claim 1, it recites a first and second iteration of alternating between endpoint and master node, each state having a length of a different portion of the pairing period, and explicitly shows how each device in each state would operate during a pairing process to in order to either join or create a secure domain in response to a response from a corresponding device or lack thereof.  The claims have been further defined to show an act of altering the length of the first and second intervals in the second iteration, if the first iteration were to not result in a secure domain.  An updated search did not result in a prior art or a combination of arts that would reasonable anticipate or render the claims obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/Hitesh Patel/             Primary Examiner, Art Unit 2419                                                                                                                                                                                           
2/24/21